DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Notice to Applicant
	This communication is in response to application filed Jan. 28, 2020.  Claims 1-20 are pending.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Savanah McLendon on May 20, 2022.
The application has been amended as follows: 
Replace claim 1 with the following language –
A system for facilitating administration of a pharmaceutical product, wherein the system comprising: 
at least one sensor disposed on body of a user, wherein the at least one sensor is configured for generating at least one physiological data associated with the body; a storage device configured for storing at least one dosage data, wherein the at least one dosage data is prescribed by a medical professional, wherein the at least one dosage data is associated with the user; 
a processing device communicatively coupled with the at least one sensor, wherein the processing device is communicatively coupled with the storage device, wherein the processing device is configured for: 
analyzing the at least one physiological data and the at least one dosage data; determining a pharmaceutical dose of the pharmaceutical product corresponding to the user based on the analyzing; 
and generating a command based on the determining; 
and a Mobile Administration Interlocking Device (MAID) configured for provisioning the pharmaceutical product to the user, wherein the MAID is communicatively coupled with the processing device, wherein the MAID comprising: 
a first chamber configured for accommodating the pharmaceutical product, wherein the first chamber comprises a first opening, wherein the first opening facilitates dispensing of the pharmaceutical product; 
a first actuator is communicatively coupled with the processing device, wherein the first actuator is operably coupled with the first chamber, wherein the first actuator is configured for dispensing the pharmaceutical product, wherein the first actuator is controlled by the processing device based on the command, wherein the first actuator is configured to arrange in at least two states, wherein a first state of the at least two states facilitates dispensing of the pharmaceutical product, wherein a second state of the at least two states prevents access to the pharmaceutical product; and
a second chamber configured for accommodating an opioid antagonist, wherein the second chamber comprises a second sensor, wherein the second sensor is configured for detecting an invalid dispensing action associated with the second chamber, wherein the second chamber comprises a second actuator, wherein the second sensor is coupled with the second actuator, wherein the second actuator is communicatively coupled with the processing device, wherein the second actuator is configured for controlling dispensing of the opioid antagonist based on the detection of the invalid dispensing action, wherein the dispensing of the opioid antagonist facilitates the neutralizing of the opioid.
Cancel claim 2
Claims 3 and 7: replace “claim 2” with “claim 1” 
Replace Claim with the following language –
8. A system for facilitating administration of opioid, wherein the system comprising: 
at least one sensor disposed on body of a user, wherein the at least one sensor is configured for generating at least one physiological data associated with the body; 
a storage device configured for storing at least one dosage data, wherein the at least one dosage data is prescribed by a medical professional, wherein the at least one dosage data is associated with the user; 
a processing device communicatively coupled with the at least one sensor, wherein the processing device is communicatively coupled with the storage device, wherein the processing device is configured for: analyzing the at least one physiological data and the at least one dosage data; 
determining a pharmaceutical dose of the opioid corresponding to the user based on the analyzing; and generating a command based on the determining;
 and a Mobile Administration Interlocking Device (MAID) configured for provisioning the opioid to the user, wherein the MAID is communicatively coupled with the processing device, wherein the MAID comprising:
 	a first chamber configured for accommodating the opioid, wherein the first chamber comprises a first opening, wherein the first opening facilitates dispensing of the opioid;
 	a first actuator is communicatively coupled with the processing device, wherein the first actuator is operably coupled with the first chamber, wherein the first actuator is configured for dispensing the opioid, wherein first the actuator is controlled by the processing device based on the command, wherein the first actuator is configured to arrange in at least two states, wherein a first state of the at least two states facilitates dispensing of the opioid, wherein a second state of the at least two states prevents access to the opioid; and
a second chamber configured for accommodating an opioid antagonist, wherein the second chamber comprises a second sensor, wherein the second sensor is configured for detecting an invalid dispensing action associated with the second chamber, wherein the second chamber comprises a second actuator, wherein the second sensor is coupled with the second actuator, wherein the second actuator is communicatively coupled with the processing device, wherein the second actuator is configured for controlling dispensing of the opioid antagonist based on the detection of the invalid dispensing action, wherein the dispensing of the opioid antagonist facilitates the neutralizing of the opioid.
Cancel claim 9
Claims 10, 14: replace “claim 9” with “claim 8”


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The closest domestic prior art of record Patton (2006/0041248) teaches a pharmaceuticals compositions delivery system and method.  Patton para. [0063] teaches a delivery system including a controller for dispensing the bioactive material at selected times.  The controller may be a microprocessor, which is programmed to dispense the bioactive material at predetermined intervals, for example several times a day, as needed, directly on to the skin or on to a patch to be applied to a subject.

John (2005/0277912) teaches a programmable medical drug delivery systems and methods for delivery of multiple fluids and concentrations.  John, para. [0109] teaches a Sequential Bolus mode, where a drug bolus is pushed from the DDS through the catheter attached to the output port 16 by a buffer fluid. The buffer fluids can be for example, a drug, a fluid that enhances the effects of a drug or the metabolism of a drug (i.e., an adjuvant), a nutrient, or a neutral/inert fluid

The closest foreign prior art of record Hessabi (DE 19743031 A1) teaches a timed dispensing container for medicines or other objects has chambers supplied with current by switches which are actuated periodically by a clock or timer, signals being emitted if the chambers are loaded.  

The closest Non-Patent Literature of record Kassi (Kaasi, Andreas; Cestari, Idágene A; Stolf, Noedir A G; Leirner, Adolfo A; Hassager, Ole; et al.  “A new approach to heart valve tissue engineering: mimicking the heart ventricle with a ventricular assist device in a novel bioreactor.”  Journal of tissue engineering and regenerative medicine5.4: 292-300. (Apr 2011)) teaches a ventricular assist device (VAD).  The pump of the VAD has two chambers: a blood and a pneumatic chamber, separated by an elastic membrane. Pulsatile air-pressure is generated by a piston-type actuator and delivered to the pneumatic chamber, ejecting the fluid in the blood chamber.

	The closest prior arts of record do not expressly teach: 
a Mobile Administration Interlocking Device (MAID) configured for provisioning the opioid to the user, wherein the MAID is communicatively coupled with the processing device, wherein the MAID comprising:
 	a first chamber configured for accommodating the opioid, wherein the first chamber comprises a first opening, wherein the first opening facilitates dispensing of the opioid;
 	a first actuator is communicatively coupled with the processing device, wherein the first actuator is operably coupled with the first chamber, wherein the first actuator is configured for dispensing the opioid, wherein first the actuator is controlled by the processing device based on the command, wherein the first actuator is configured to arrange in at least two states, wherein a first state of the at least two states facilitates dispensing of the opioid, wherein a second state of the at least two states prevents access to the opioid; and
a second chamber configured for accommodating an opioid antagonist, wherein the second chamber comprises a second sensor, wherein the second sensor is configured for detecting an invalid dispensing action associated with the second chamber, wherein the second chamber comprises a second actuator, wherein the second sensor is coupled with the second actuator, wherein the second actuator is communicatively coupled with the processing device, wherein the second actuator is configured for controlling dispensing of the opioid antagonist based on the detection of the invalid dispensing action, wherein the dispensing of the opioid antagonist facilitates the neutralizing of the opioid.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/           Primary Examiner, Art Unit 3686                                                                                                                                                                                             	5/21/22